Citation Nr: 1628920	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  15-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1954 to July 1958.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2014, September 2014, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In June 2015, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected disability renders him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities. 38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating. Norris v. West, 12 Vet. App. 413, 420-21 (1999). A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is service connected for bilateral hearing loss evaluated as 70 percent disabling. This is his only service connected disability. The 70 percent rating meets the minimum percentage rating required for consideration of assignment of TDIU. 38 C.F.R. § 4.16(a). 

The Veteran has submitted private medical opinions from his treating physician, Dr. M.E. dated May 2014 and October 2014. In May 2014, his treating physician stated that due to his service-connected bilateral hearing loss, the Veteran is unemployable and would be a danger to himself or other employees. The physician explained that the Veteran's ability to hear is greatly affected by his surroundings. Dr. M.E. explained that if there is any additional noise present or the person is behind the Veteran, he would not be able to hear any instructions. Dr. M.E. opined that while the Veteran may be able to obtain some form of employment, he would not be able to retain that employment because of his hearing loss and inability to hear instructions. As there is no competent evidence to the contrary, a TDIU is in order.  38 U.S.C.A. §§ 1110, 5107. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


